      Case 4:20-cv-00180-WS-MAF Document 36 Filed 08/16/21 Page 1 of 2



                                                                             Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



JONATHAN DANIELS,

      Plaintiff,

v.                                                          4:20cv180–WS/MAF

MARK INCH and
AARON DOUGHERTY,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 33) docketed June 29, 2021. The magistrate judge recommends that the

plaintiff’s motion for injunctive relief (ECF No. 32) be denied. Plaintiff has filed

no objections to the report and recommendation.

      Upon review of the record, this court has determined that the report and

recommendation should be adopted. Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 33) is

adopted and incorporated by reference in this order of the court.
     Case 4:20-cv-00180-WS-MAF Document 36 Filed 08/16/21 Page 2 of 2



                                                                              Page 2 of 2


      2. The plaintiff’s motion for injunctive relief (ECF No. 32) is DENIED.

      3. The clerk shall refer the case to the magistrate judge for further

proceedings.

      DONE AND ORDERED this             16th    day of      August     , 2021.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
